Case 5:18-cv-00516-JSM-PRL Document1 Filed 10/05/18 Page 1 of 9 PagelD 1

FILED

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA 2018 OCT -5 AKI: 17

OCALA DIVISION
CLERK, US DISTRICT COURT
iMDBLE DISTRICT OF FL
PATRICE POWELL-GACHAJU, on behalf of OCALA FLORIDA
herself and other similarly situated,
Plaintiff, .
v. CASE NO: 5. IK -CV- Silo OC 30PRIL

FLORIDA HOME COMPANION, LLC,
a Florida Limited Liability Company,
and KHOA MA, Individually;

Defendants.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL
Plaintiff, PATRICE POWELL-GACHAU (“Plaintiff’), on behalf of herself and other
employees and former employees similarly situated, by and through undersigned counsel, files this
Complaint against Defendants, FLORIDA HOME COMPANION, LLC (“FLORIDA HOME”),
and KHOA MA, Individually (“MA”) (collectively, “Defendants”), and states as follows:
JURISDICTION
1. Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair
Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to
recover unpaid overtime wages, an additional equal amount as liquidated damages, obtain
declaratory relief, and reasonable attorney’s fees and costs.
2. The jurisdiction of the Court over this controversy is based upon 29 U.S.C.
§216(b).
PARTIES

3. At all times material hereto, Plaintiff worked for Defendants as a non-exempt
Case 5:18-cv-00516-JSM-PRL Document1 Filed 10/05/18 Page 2 of 9 PagelD 2

Certified Nurse Assistant (CNA). Specifically, Plaintiff worked for Defendants from February 1,
2012 through September 2017.

4, At all times material hereto, FLORIDA HOME COMPANION, LLC was, and
continues to be a Florida Limited Liability Company, with its corporate headquarters located in
Altamonte Springs, Florida.

5. At all times material hereto, FLORIDA HOME COMPANION, LLC was, and
continues to be, engaged in business in Florida, with a principle place of business in Lake County,
Florida.

6. MA is and was FLORIDA HOME COMPANION, LLC’s Corporate officer.

7. At all times material hereto, MA was and is a resident of the State of Florida.

8. At all times relevant to this action, MA managed and operated FLORIDA HOME
COMPANION, LLC on a day to day basis.

9, At all times material hereto, MA regularly exercised the authority to hire and fire
employees of FLORIDA HOME COMPANION, LLC

10. Atall times material hereto, MA determined the work schedules for the employees
of FLORIDA HOME COMPANION, LLC

11. At all times material hereto, MA controlled the finances and operations of
FLORIDA HOME COMPANION, LLC

COVERAGE

12. At all times material hereto, Defendants were, and continue to be, “employers”
within the meaning of FLSA.

13. At all times material hereto, Defendants were, and continue to be, “enterprises

engaged in commerce” within the meaning of FLSA.
Case 5:18-cv-00516-JSM-PRL Document1 Filed 10/05/18 Page 3 of 9 PagelD 3

14. At all times material hereto, Defendants were, and continue to be, enterprises
engaged in the “production of goods for commerce” within the meaning of the FLSA.

15. Based upon information and belief, the annual gross revenue of Defendants was in
excess of $500,000.00 per annum during the relevant time periods.

16. At all times material hereto, Defendants had two (2) or more employees handling,
selling, or otherwise working on goods or materials that had been moved in or produced for
commerce, including office equipment, motor vehicles, cleaning supplies and wireless phones.

17. Atall times material hereto, Plaintiff was an “employee” of Defendants within the
meaning of FLSA.

18. Atall times hereto, Plaintiff was “engaged in commerce” and subject to individual
coverage of the FLSA. Specifically, Plaintiff regularly used instrumentalities of interstate
commerce throughout her employ, including driving on interstate highways and communicating
with the out of state family members of Defendants’ clients.

19. At all times material hereto, the work performed by the Plaintiff was directly
essential to the business performed by Defendants.

STATEMENT OF FACTS

20. Onor about February 1, 2012, Defendants hired Plaintiff to work as a non-exempt
Certified Nurse Assistant (CNA).

21. At various material times hereto, Plaintiff worked for Defendants in excess of forty
(40) hours within a work week.

22. From at least February 1, 2012 and continuing through September 2017,
Defendants failed to compensate Plaintiff at rate of one and one-half times Plaintiffs regular rate

for all hours worked in excess of forty (40) hours in a single work week. Plaintiff should be
Case 5:18-cv-00516-JSM-PRL Documenti1 Filed 10/05/18 Page 4 of 9 PagelD 4

compensated at the rate of one and one-half times Plaintiff's regular rate for those hours that
Plaintiff worked in excess of forty (40) hours per week as required by the FLSA.
23. Defendants have violated Title 29 U.S.C. §207 from at least February 1, 2012 and
continuing through September 2017, in that:
a. Plaintiff worked in excess of forty (40) hours per week during the period of
employment with Defendants;
b. No payments, and provisions for payment, have been made by Defendants
to properly compensate Plaintiff at the statutory rate of one and one-half
times Plaintiff's regular rate for those hours worked in excess of forty (40)
hours per work week as provided by the FLSA; and
C. Defendants have failed to maintain proper time records as mandated by the
FLSA.
24. Plaintiff has retained the law firm of MORGAN & MORGAN, P.A. to represent
Plaintiff in the litigation and has agreed to pay the firm a reasonable fee for its services.
COLLECTIVE ACTION ALLEGATIONS
25. Plaintiff and the class members were all non-exempt employees of Defendants and
performed the same or similar job duties as one another in that they provided elderly and senior
care on behalf of Defendants, employed in the position of “CNA”.
26. All of these individuals were and are paid in the same manner, flat hourly rate for
all hours worked.
27. All of these individuals were misclassified as independent contractors despite the
fact that they:

a. were economically dependent on Defendants;
Case 5:18-cv-00516-JSM-PRL Document1 Filed 10/05/18 Page 5 of 9 PagelD 5

b. assisted Defendants in carrying out their principal business;

c. performed exactly the same job in exactly the same manner, and were paid
exactly the same way as other individuals classified as “employees”;

d. were not required to mailed any substantial financial investment in their
employment, as specific materials were not required to perform their duties;

e. received all assignments, and assigned times for appointments, from
Defendants; and

f. were unable to enhance/increase their wages other than by performing
additional work.

28. Further, Plaintiff and the class members were subjected to the same pay provisions
in that they were all paid a flat rate per hour but were not compensated at a rate one and one-half
times their regular rate of pay for all hours worked in excess of forty (40) hours in a workweek.

29. Thus, the class members are owed overtime wages for the same reasons as

Plaintiff.

30. Defendants’ failure to compensate its “CNA’s” and other employees employed in
similar positions for hours worked in excess of forty (40) hours in a workweek as required by the
FLSA results from a policy or practice applicable to all of Defendants’ non-exempt “CNA’s” and
employees employed in similar positions.

31. This policy or practice was applicable to Plaintiff and the class members.
Application of this policy or practice does/did not depend on the personal circumstances of
Plaintiff or those joining this lawsuit. Rather, the same policy or practice which resulted in the
non-payment of overtime to Plaintiff applied and continues to apply to all class members.

Accordingly, the class members are properly defined as:
Case 5:18-cv-00516-JSM-PRL Document1 Filed 10/05/18 Page 6 of 9 PagelD 6

All flat-rate paid “CNA’s” and other individuals working for Defendants

providing elderly and senior care, who worked for Defendants within the last

three years, whose income was reported on IRS Form 1099, who worked in

excess of 40 hours in one or more workweeks and were not compensated at

one and one-half times their regular rate of pay for all hours worked in excess

of 40 hours in one or more workweeks.

32. Defendants knowingly, willfully, or with reckless disregard carried out their illegal
pattern or practice of failing to pay overtime compensation with respect to Plaintiff and the class
members.

33. Defendants did not act in good faith or reliance upon any of the following in
formulating their pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seg., (c)
Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

34. During the relevant period, Defendants violated the FLSA by employing
employees in an enterprise engaged in commerce or in the production of goods for commerce
within the meaning of the FLSA, as aforesaid, for one or more workweeks without compensating
such employees for their work at a rate of at least one and one-half times their regular rate of pay
for all hours worked in excess of forty (40) hours in a workweek.

35. Defendants have acted willfully in failing to pay Plaintiff and the class members in
accordance with the law.

36. Defendants have failed to maintain accurate records of Plaintiff's and the class

members’ work hours in accordance with the law.

COUNT |
VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

37. Plaintiff realleges and reavers paragraphs 1 through 37 of the Complaint as if fully
set forth herein.

38. From at least February 1, 2012 and continuing through September 2017, Plaintiff
Case 5:18-cv-00516-JSM-PRL Document1 Filed 10/05/18 Page 7 of 9 PagelD 7

worked in excess of the forty (40) hours per week for which Plaintiff was not compensated at the
statutory rate of one and one-half times Plaintiff’s regular rate of pay.

39. Plaintiff was, and is entitled to be paid at the statutory rate of one and one-half
times Plaintiff's regular rate of pay for those hours worked in excess of forty (40) hours.

40. At all times material hereto, Defendants failed, and continue to fail, to maintain
proper time records as mandated by the FLSA.

41. | Defendants’ actions were willful and/or showed reckless disregard for the
provisions of the FLSA as evidenced by its failure to compensate Plaintiff at the statutory rate of
one and one-half times Plaintiff's regular rate of pay for the hours worked in excess of forty (40)
hours per weeks when it knew, or should have known, such was, and is due.

42. Defendants have failed to properly disclose or apprise Plaintiff of Plaintiff's rights
under the FLSA.

43. Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff suffered
and continues to suffer damages and lost compensation for time worked over forty (40) hours per
week, plus liquidated damages.

44. Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to
29 U.S.C. §216(b).

45.  Atall times material hereto, Defendants failed to comply with Title 29 and United
States Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4, with respect to those
similarly situated to the named Plaintiff by virtue of the management policy, plan or decision that
intentionally provided for the compensation of such employees for fewer hours than they actually
worked.

46. Based upon information and belief, the employees and former employees of
Case 5:18-cv-00516-JSM-PRL Document1 Filed 10/05/18 Page 8 of 9 PagelD 8

Defendants similarly situated to Plaintiff were not paid for all hours worked, and to the extent
such hours, if properly credited to Plaintiff, would have credited Plaintiff with more than forty
(40) or more hours in a work week, Defendants have failed to properly pay Plaintiff, and those
similarly situated to him, proper overtime wages at time and a half their regular rate of pay for
such hours.
WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor against
Defendants:

a. Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and
practices complained of herein are in violation of the maximum hour
provisions of the FLSA;

b. Awarding Plaintiff overtime compensation in the amount due to her for

Plaintiff's time worked in excess of forty (40) hours per work week;

c. Awarding Plaintiff liquidated damages in an amount equal to the overtime
award;
d. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of the

litigation pursuant to 29 U.S.C. §216(b);

e. Awarding Plaintiff pre-judgment interest; and
f. Ordering any other further relief the Court deems just and proper.
JURY DEMAND

Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

DATED this 4th day of October, 2018.
Case 5:18-cv-00516-JSM-PRL Document1 Filed 10/05/18 Page 9 of 9 PagelD 9

Respectfully submitted,

/s/ Andrew R. Frisch

Andrew R. Frisch, Esq.

FL Bar No.: 27777

Chanelle J. Ventura, Esq.

FL Bar. No 1002876

MORGAN & MORGAN, P. A.

600 Pine Island Road, Suite 400
Plantation, FL 33324

T: (954) WORKERS; F: (954) 327-3013

E-mail: AFrisch@forthepeople.com

Trial Counsels for Plaintiff
